ITEMID: 001-81610
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF URYANSKIY v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Peer Lorenzen
TEXT: 4. The applicant was born in 1947 and lives in Novovolynsk.
5. In July 1999 the applicant instituted civil proceedings in the Novovolynsk Court (Нововолинський міський суд Волинської області) against his former employer, the State OJSC “Chervonogradske GMU” (“the Company”; ДВАТ «Червоноградське гірничо-монтажне управління») for various payments.
6. On 6 October 1999 and 17 December 1999 the court awarded the applicant a total of 3,355.37 Ukrainian hryvnyas (UAH).
7. On 21 January 2000 the Chervonograd Bailiffs Service (Відділ Державної виконавчої служби Червоноградського міського управління юстиції Львівської області) initiated the enforcement proceedings for collecting the above amount.
8. On 20 August 2005 the applicant received UAH 1,409.80.
9. The remaining judgments debt is outstanding on account of the Company's lack of funds and the holding of its assets in tax lien.
10. The relevant domestic law is summarised in the judgment of Romashov v. Ukraine (no. 67534/01, §§ 16-18, 27 July 2004).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
